DETAILED ACTION
This is in response to application filed on March 4th, 2020 in which claims 1-22 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 (Figs. 2, 11, 12, 23-38), Subspecies B (Fig. 24), and Group 1 (Figs. 24 and 30) in the reply filed on 8/26/22 is acknowledged.
Based on applicant’s response, Claim(s) 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/26/22.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
 [0102] “encapsulant material 260” is not found in the Figs, wherein [0102] is referring to Fig. 12; review is needed whether it this “encapsulant material” is the same as [0150] “encapsulant material 280” shown in Fig. 34
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
 [0083] “strands 80 may be threaded” is requested for review whether it should read “strands 80C”
[0086] “may formed” should read “may be formed”
[0120] “may be initially” should read “may initially”
Appropriate correction is required.
Claim Objections
Claim(s) 3 and 5 is/are objected to because of the following informalities: 
Claim 3 Line 2 before “second” add --the-- for proper antecedent basis with Claim 1 Line 4
Claim 5 Lines 2-3 “the conductive segment” does not have proper antecedent basis
Review is recommended as to whether Claim 5 “conductive segment” relates to Claim 6 Line 4 “segment”; if so, consistent terminology and proper antecedent basis is required
For purposes of applying art and providing rejections, the “segment” in Claim 5 is interpreted as a section while “conductive segment” is considered as the full structure
Disagreement with any of the aforementioned may warrant at least a 112(b) rejection without constituting a new rejection
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

FIRST INTERPRETATION: Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sunshine et al (USPN 10772209), herein Sunshine.
Regarding Claim 1, Sunshine teaches equipment for forming fabric having at least one conductive strand (see Fig. 4; Col. 5 Lines 64-66; see Fig. 5; Col. 7 Lines 23, 27; Col. 7 Lines 30-31), the equipment comprising:
interlacing equipment that interlaces first strands and second strands to form the fabric (see Fig. 4; Col. 5 Lines 64-66; Col. 6 Lines 56-57 for equipment 30 and first/second strands 40-1 and 40-2);
control circuitry that controls the interlacing equipment to create a gap between the first strands and the second strands (Col. 6 Lines 1-2; for computer-controlled actuators as the control circuitry; see Figs. 11-12 for component 20 into gap; Col. 9 Lines 34-37; wherein the gap is the place for “in place between 40-1 and 40-2”); and 
an insertion tool (see Fig. 5; Col. 6 Lines 5-6; Col. 6 Lines 15-16; Col. 7 Lines 14-18; for 32 as the insertion tool) that:
aligns an electrical component with the at least one conductive strand (see Fig. 5 for aligning/positioning and Col. 9 Lines 26-28; Col.7 Lines 11-14, 21-23; see Fig. 8 wherein component 20 is electrical in that it has conductive material 76 and contact 78); and
positions the electrical component into the gap after the electrical component is electrically coupled to the at least one conductive strand (see Figs. 10-12; for electrically couple-- Col. 10 Lines 6-8; Col. 9 Lines 34-37; for position after couple-- Col. 9 Lines 34-37, wherein soldering is coupling and positioning is pressing weft fiber with the soldered electrical component into the gap, wherein the gap is the place for “in place between 40-1 and 40-2”),
wherein the control circuitry controls the interlacing equipment to continue interlacing the first strands and the second strands after the insertion tool positions the electrical component in the gap (continue interlacing--Col. 9 Lines 40-43; Col. 9 Lines 59-60; Col. 10 Line 24; wherein such weaving is regarding the first/second warp strands; wherein all of these functions are performed by the control circuitry in that it is performed by the computer-controlled actuators; Col. 6 Lines 1-2).
Regarding Claim 2, Sunshine further teaches the equipment of Claim 1, wherein the fabric comprises a woven fabric (Col. 1 Lines 35-36)
and wherein the interlacing equipment comprises weaving equipment that weaves the first strands and the second strands to form the woven fabric (see Fig. 4 for weaving equipment 30 weaving first/second strands 40-1, 40-2).
Regarding Claim 3, Sunshine further teaches the equipment of Claim 2, wherein the first strands include first warp strands (see Fig. 4 for 40-1),
wherein second strands include second warp strands (see Fig. 4 for 40-2), and wherein the weaving equipment comprises:
warp strand positioning equipment that positions the first warp strands and the second warp strands to create a shed (see Fig. 4 for shed as the area between 40-1 and 40-2; Col. 6 Lines 47-50); and
weft strand positioning equipment that inserts a weft strand into the shed (Col. 6 Lines 55-57).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunshine et al (USPN 10772209), herein Sunshine, as applied to the FIRST INTERPRETATION above, in view of Bogan et al (USPN 11401632), herein Bogan.
Regarding Claim 4, Sunshine teaches all the claimed limitations as discussed above in Claim 3.
Sunshine does not explicitly teach a spreading tool that spreads apart some of the first warp strands to create an opening in the shed.

However, Bogan teaches an opening in a warp textile (Col. 3 Lines 33-36; Col. 4 Lines 16, 18-20; and as such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Bogan, though showing weft knitting, can also be applied to weaving).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that an opening in a warp textile indicates that some of the first warp strands have been knitted/spread apart in the shed to form the opening.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sunshine’s textile to have an opening as taught by Bogan for intended use, such as being able to access electronics through the opening (Col. 4 Lines 30-32).  
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Sunshine teaches a spreading tool that spreads apart some of the first warp strands to create an opening in the shed (Sunshine Col. 6 Lines 47-50--inasmuch as the opening is formed in the warp shed is handled by needles 48-1, 48-2, the needles are the spreading tool).

Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunshine et al (USPN 10772209), herein Sunshine, in view of Bogan et al (USPN 11401632), herein Bogan, as applied to the FIRST INTERPRETATION above, further in view of Wong et al (US Publication 10066829), herein Wong.
Regarding Claim 5, modified Sunshine teaches all the claimed limitations as discussed above in Claim 4.
Sunshine further teaches wherein the electrical component is electrically coupled to the conductive segment via a solder connection (Col. 10 Lines 6-8; Col. 9 Lines 5-6; conductive segment being warp fiber 40-1 which is electrically coupled via solder 76A),
the equipment further comprising a soldering tool to create the solder connection between the electrical component and the at least one conductive strand (see Col. 7 Lines 32-39; wherein the dispenser is the soldering tool).

Modified Sunshine does not explicitly teach the equipment further comprising a soldering tool that accesses the electrical component through the opening.

Wong teaches an electric coupling of an electrical component accessed through the textile opening (see Fig. 1; Col. 5 Lines 14-18).  
Inasmuch as soldering forms an electric coupling, and Wong teaches an electric coupling accessed through a textile opening, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sunshine’s soldering tool to create its solder connection through the opening as taught by Wong for easier access, especially in light of Bogan of modified Sunshine’s teaching of openings being utilized for easier access to electric components.
Regarding Claim 10, modified Sunshine teaches all the claimed limitations as discussed above in Claim 5.
Sunshine further teaches wherein the electrical component has a groove (see Figs. 7 and 8, wherein 76A for the warp is the solder connection; Col. 8 Lines 13-14; Col. 8 Line 45)
and the solder connection is located in the groove (Col. 10 Lines 19-20).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunshine et al (USPN 10772209), herein Sunshine, in view of Bogan et al (USPN 11401632), herein Bogan, and Wong et al (US Publication 10066829), herein Wong, as applied to the FIRST INTERPRETATION above, further in view of Jung et al (USPN 7022917), herein Jung.
Regarding Claim 6, modified Sunshine teaches all the claimed limitations as discussed above in Claim 5.
Sunshine does not explicitly teach the at least one conductive strand has an insulating coating,
and wherein the soldering tool applies heat to remove the insulating coating from a segment of the at least one conductive strand.

Jung teaches the at least one conductive strand has an insulating coating (see Fig. 1; Col. 7 Lines 52-60),
and wherein the soldering tool applies heat to remove the insulating coating from a segment of the at least one conductive strand (Col. 7 Lines 52-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sunshine’s conductive strand to be of a metal wire with insulating coating as taught by Jung as it is a well known conductive fiber for textile insertion as taught by Jung (Col. 1 Lines 42-47), and to modify Sunshine’s equipment such that the soldering tool can remove insulation in order to provide a smooth process for such wire insertion.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunshine et al (USPN 10772209), herein Sunshine, in view of Bogan et al (USPN 11401632), herein Bogan, and Wong et al (US Publication 10066829), herein Wong, as applied to the FIRST INTERPRETATION above, further in view of Karagozler (USPN 10338757).
Regarding Claim 7, modified Sunshine teaches all the claimed limitations as discussed above in Claim 5.
Sunshine does not explicitly teach an encapsulation tool that accesses the electrical component through the opening to encapsulate the solder connection.

However, modified Sunshine already suggests that tools access the electrical component through the opening (see rejection of Claim 5) for easier access.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sunshine’s equipment such that the encapsulation tool accesses the electrical component through the opening for easier access purposes.

Karagozler teaches an encapsulation tool that accesses the electrical component to encapsulate the solder connection (see Fig. 9; Col. 2 Lines 50-51; Col. 13 Lines 37-45; Col. 13 Lines 49-53; Col. 13 Lines 45-47; the applicator of the polymer 234 as encapsulant is the encapsulation tool that accessed the electrical component 202, 218).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sunshine’s equipment to include an encapsulation tool in order to provide protection such as from water ingress and corrosion (Col. 13 Lines 39-43).
As such, modified Sunshine teaches an encapsulation tool that accesses the electrical component through the opening to encapsulate the solder connection.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunshine et al (USPN 10772209), herein Sunshine, in view of Bogan et al (USPN 11401632), herein Bogan, and Wong et al (US Publication 10066829), herein Wong, as applied to the FIRST INTERPRETATION above, further in view of Hill et al (US Publication 2007/0049147), herein Hill, and Liu et al (USPN 9338915), herein Liu.
Regarding Claim 8, modified Sunshine teaches all the claimed limitations as discussed above in Claim 5.
Sunshine further teaches wherein the insertion tool positions the electrical component in the gap after the soldering tool creates the solder connection (see Fig. 5; Col. 9 Lines 34-37 wherein positioning weft with soldered electrical component is positioned after soldering).

Sunshine at least suggests wherein the insertion tool releases the electrical component in the gap after the soldering tool creates the solder connection (Col. 7 Lines 14-18; inasmuch as the insertion tool utilizes a vacuum 82 to handle component 20, and only the component 20 is in Fig. 14 weaving process and not the tool 32 with vacuum 82, electrical component 20 seems to have been released after the soldering in Fig. 11 Col. 9 Lines 30-32).

Nevertheless, Hill teaches a insertion tool releases the electrical component in the gap (see Figs. 4B, 5; [0083], wherein rod 260 is withdrawn).
Hill at least suggests releasing after soldering connection ([0075], wherein soldering may be employed to the carrier 300 for snug positioning).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sunshine’s equipment such that the insertion tool is removed as taught by Hill such that the proper product is formed.  
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sunshine’s equipment such that the removal is after soldering as it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to ensure proper positioning before withdrawal to prevent the electrical component falling out of the process before it was surely secured via soldering.

Modified Sunshine also does not explicitly teach the equipment further comprising: a component retention tool that retains the electrical component in the gap after the insertion tool releases the electrical component in the gap.

Liu teaches a component retention tool that retains the electrical component in the gap after the insertion tool releases the electrical component in the gap (see Fig. 1; Col. 3 Line 64, Col. 7 Lines 54-55; wherein the adhesive is a component retention tool, especially as extrinsic evidence Merriam-Webster NPL defines tool as a means to an end, wherein the adhesive is a means to a retention end).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sunshine’s equipment with an applicator that provides a component retention tool in the form of adhesive as taught by Liu in order to surely couple the electrical component to the fabric warp (Col. 9 Lines 34-37), and not merely to the weft (soldering).
Regarding Claim 9, modified Sunshine teaches all the claimed limitations as discussed above in Claim 8.
Sunshine further teaches wherein the control circuitry controls the interlacing equipment to continue interlacing (Col. 9 Lines 40-43; Col. 9 Lines 59-60; Col. 10 Line 24; Col. 6 Lines 1-2).

Hill further teaches interlacing to close the gap (see Figs. 4B; 5; [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sunshine’s equipment such that it closes the gap as taught by Hill in order to secure the electrical component and to prevent further changes ([0093]), such as those inadvertent or via tampering.

Modified Sunshine at least suggests and wherein the component retention tool is removed from the fabric after the gap is closed (it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sunshine’s equipment such that the retention tool is removed after gap closure for similar reasons as aforementioned, to prevent the electrical component from falling out of the process before ensuring that the electrical component is surely secured).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunshine et al (USPN 10772209), herein Sunshine, as applied to the FIRST INTERPRETATION above, in view of Philippe (USPN 2113492) and Minamitani et al (USPN 7299827), herein Minamitani.
Regarding Claim 13, Sunshine teaches all the claimed limitations as discussed above in Claim 3.
Sunshine further teaches a reed (see Fig. 4; Col. 10 Line 10),
wherein the reed moves toward and away from the fabric (see Figs. 4, 12, 13; Col. 9 Lines 35-36, wherein as best understood, Fig. 13 should read 57, not 56).

Sunshine does not explicitly teach the first warp strands and second warp strands pass through the reed.

Philippe teaches wherein warp strands pass through a reed (see Fig. 1; page 1 Col. 2 Lines 30-33, warp threads 1 pass through reed 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sunshine’s reed with the reed teeth of Philippe in order to ensure proper positions of the warp.

Sunshine also does not explicitly teach and wherein the control circuitry is configured to momentarily pause motion of the reed while the insertion tool positions the electrical component in the gap.

Minamitani teaches and wherein the control circuitry is configured to momentarily pause motion of the reed (see Fig. 1; Col. 1 Lines 36-38, 40-43, 46, 47; Col. 7 Lines 54-56; Col. 2 Line 47; inasmuch as the reed is a part of the loom and the loom is stopped by the controller, the reed is paused, wherein the pause is momentary inasmuch as the loom, and therefore the reed, is eventually restarted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sunshine’s equipment such that the control circuitry momentarily pauses the reed as taught by Minamitani in order to accommodate other elements of the process (Col. 1 Lines 36-38, 40-43) for proper functionality.

As such, as Sunshine and Minamitani are in the same art of endeavor of having elements working on the fabric of the loom (Sunshine’s element is an insertion tool; Minamitani’s element is a weft extraction device), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Sunshine therefore teaches wherein the control circuitry is configured to momentarily pause motion of the reed while the insertion tool positions the electrical component in the gap (the loom and therefore reed is paused by a control circuitry to accommodate elements performing work related to the fabric of the loom as taught by Minamitani, wherein the insertion tool element performs work related to the fabric of the loom of positioning the electrical component in the gap as taught by Sunshine) for proper functionality.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunshine et al (USPN 10772209), herein Sunshine, as applied to the FIRST INTERPRETATION above, in view of Nakada et al (USPN 6431220), herein Nakada.
Regarding Claim 14, Sunshine teaches all the claimed limitations as discussed above in Claim 1.
Sunshine does not explicitly teach take-down equipment with multiple independently-controlled rollers.

Nakada teaches take-down equipment with multiple independently-controlled rollers (see Figs. 7, 8, and 14 for rollers 14 and 34; Col. 9 Lines 58-59, 65-66; for independently controlled-- take-up controller 17 independently/individually controls rollers 14 and 34 through motor 15 and mechanism 32 respectively; more specifically, see Fig. 8 where 17 controls 14 via 15; Col. 9 Lines 55-57; see Fig. 8 where 17 controls 34 via 32; Col. 10 Lines 25, 28-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sunshine with the take-down equipment of Nakada in order to have tension/pressure controls (title) for proper tension/pressure, such that creasing is prevented (Col. 11 Lines 59-65).

SECOND INTERPRETATION: Claim(s) 1-3, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willits (USPN 1812506) in view of Sunshine et al (USPN 10772209), herein Sunshine.
Regarding Claims 1-3, 11, Willits teaches equipment for forming fabric having at least one strand (page 1 Lines 1-6, wherein wire fabric indicates at least a strand), the equipment comprising:
interlacing equipment that interlaces first strands and second strands to form the fabric (see Fig. 1, wherein sections of warp A constitute first/second strands; wherein warp A are eventually interlaced in the final fabric of Fig. 1; page 3 Lines 19-21; page 1 Lines 25-33; inasmuch as the warps A are eventually interlaced by a mechanism, there is interlacing equipment);
the interlacing equipment to create a gap between the first strands and the second strands (see Fig. 1; page 1 Lines 25-33; wherein Fig. 1 shows a gap between first/second strands inasmuch as the adjacent strands are not in direct contact in their longitudinal directions),
wherein the fabric comprises a woven fabric (page 1 Lines 1-6)
and wherein the interlacing equipment comprises weaving equipment that weaves the first strands and the second strands to form the woven fabric (page 1 Lines 1-6; inasmuch as a woven fabric is made, the interlacing equipment comprises weaving equipment for weaving the first/second strands),
wherein the first strands include first warp strands (see Fig. 1 wherein first warp strands are a first section of warp strands A),
wherein second strands include second warp strands (see Fig. 1 wherein the second warp strands are a second section of warp strands A), and wherein the weaving equipment comprises:
warp strand positioning equipment that positions the first warp strands and the second warp strands to create a shed (see Fig. 1; page 1 Lines 121-125; page 3 Lines 122-123; page 4 Lines 1-2, 6-8; page 1 Lines 25-33 for warp strand positioning equipment die 33); and
weft strand positioning equipment that inserts a weft strand into the shed (page 2 Lines 124-128  for weft strand positioning equipment 34),
a hold-down bar that rests on the fabric (see Fig. 17; page 6 Lines 68-71, 77, 80-83 for hold-down bar comprising bars 110 on plate 111, wherein engagement indicates rest),
wherein a height of at least a portion of the hold-down bar relative to the fabric is adjusted (page 6 Lines 85-86; therefore there is height adjustment that would be relative to the fabric).

Willits does not explicitly teach having at least one conductive strand,
control circuitry that controls the interlacing equipment,
an insertion tool that:
aligns an electrical component with the at least one conductive strand; and
positions the electrical component into the gap after the electrical component is electrically coupled to the at least one conductive strand,
wherein the control circuitry controls the interlacing equipment to continue interlacing the first strands and the second strands after the insertion tool positions the electrical component in the gap,
wherein the control circuitry is configured to adjust the height of at least a portion of the hold-down bar relative to the fabric to accommodate the electrical component.

Sunshine teaches having at least one conductive strand (see Fig. 4; Col. 5 Lines 64-66; see Fig. 5; Col. 7 Lines 23, 27),
control circuitry that controls the interlacing equipment (Col. 5 Lines 64-66; Col. 6 Lines 1-2),
an insertion tool (see Fig. 5; Col. 6 Lines 5-6; Col. 6 Lines 15-16; Col. 7 Lines 14-18; for 32 as the insertion tool) that:
aligns an electrical component with the at least one conductive strand (see Fig. 5 for aligning/positioning and Col. 9 Lines 26-28; Col.7 Lines 11-14, 21-23; see Fig. 8 wherein component 20 is electrical in that it has conductive material 76 and contact 78); and
positions the electrical component into the gap after the electrical component is electrically coupled to the at least one conductive strand (see Figs. 10-12; for electrically couple-- Col. 10 Lines 6-8; Col. 9 Lines 34-37; for position after couple-- Col. 9 Lines 34-37, wherein soldering is coupling and positioning is pressing weft fiber with the soldered electrical component into the gap, wherein the gap is the place for “in place between 40-1 and 40-2”),
wherein the control circuitry controls the interlacing equipment to continue interlacing the first strands and the second strands after the insertion tool positions the electrical component in the gap (continue interlacing--Col. 9 Lines 40-43; Col. 9 Lines 59-60; Col. 10 Line 24; wherein such weaving is regarding the first/second warp strands; wherein all of these functions are performed by the control circuitry in that it is performed by the computer-controlled actuators; Col. 6 Lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Willits’ equipment/fabric made to utilize the conductive strand of Sunshine based on the desired product, such as providing electrical component within fabric as an accessory to other devices of a user (Col. 3 Line 31-Col. 4 Line 3).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Willits’ equipment with the circuitry and insertion tool and respective functions as taught by Sunshine as Sunshine teaches elements for providing the desired product aforementioned, and to provide various improvements in technology, such as control over the various equipment’s purposes.

Modified Willits at least suggests the control circuitry is configured to adjust the height of at least a portion of the hold-down bar relative to the fabric (Sunshine of modified Willits already teaches using control circuitry for other elements such as weaving equipment 30 in Col. 6 Lines 1-2 and the pick-and-place machine 32 in Col. 7 Lines 11-13).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Willits’ equipment such that its control circuitry, as provided by Sunshine, is also to at least a portion of the hold-down bar for reasons similar aforementioned, for better control of the hold-down bar’s purpose (Willits page 6 Lines 68-98) as part of technological improvement.
Furthermore then, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Willits teaches wherein the control circuitry is configured to adjust the height of at least a portion of the hold-down bar relative to the fabric to accommodate the electrical component (inasmuch as the height of the bar is adjusted relative to the fabric in Willits, and the fabric contains the electrical component in modified Willits, the height of the bar is adjusted relative to and therefore accommodates the electrical component in modified Willits, as performed by the control circuitry in modified Willits).
Regarding Claim 12, modified Willits teaches all the claimed limitations as discussed above in Claim 11.
Modified Willits further teaches wherein the hold-down bar has individual portions that can be independently adjusted to different heights (see Fig. 17; wherein the independently adjustable portions are bars 110 per page 6 Lines 85-86).
Modified Willits at least suggests wherein the portions are individually controlled (see aforementioned rejection wherein at least a portion of the hold-down bar is controlled by the control circuitry).
Similarly as aforementioned, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Willits such that the individual portions of the hold-down bar are controlled by the control circuitry, and therefore individually controlled, for the purposes of providing better control of the hold-down bar’s purpose.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Coxeter (US Publication 2020/0087823) directed to a spreading tool and encapsulation tool; Rock (USPN 6888112), Farah (US Publication 2019/0160279) directed to insulating coating on a conductive strand; Podhajny et al (USPN 10174444), Sunshine et al (USPN 10550497) directed to soldering tool; Whinnery (USPN 8922100), Orr Jr et al (USPN 4804806) directed to encapsulation; Kondo (USPN 10645851) directed to insertion tool release; Yamamoto et al (USPN 5435352), Hardaker (USPN 0231809) directed to a hold-down bar; Nishimura et al (USPN 5783278), Trost (USPN 4140156) directed to warp through reed; Sunshine et al (USPN 10851481) directed to momentarily pausing reed; Podhjany (USPN 11076664), Kayser (USPN 5771793) directed to independently controlled rollers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GRACE HUANG/Examiner, Art Unit 3732